                Case 7:18-cv-04106-KMK
                Case 7:18-cv-04106-KMK Document
                                       Document 28
                                                27 Filed
                                                   Filed 11/14/20
                                                         11/13/20 Page
                                                                  Page 1
                                                                       1 of
                                                                         of 1
                                                                            1




                                                                                      .no
                                                                                      ti

                                               STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

 LETITIA JAMES                                                                      DIVISION OF REGIONAL OFFICES
ATTORNEY GENERAL                                                                    WESTCHESTER REGIONAL OFFICE

    November 13, 2020

    United States District Court
    Southern District of New York
    300 Quarropas Street
    White Plains, NY 10601

    Attn:     Hon. Kenneth M. Karas
              United States District Court Judge

    Re:       Aramas v. Pollizzi et al., 18-CV-4106 (KMK)

    Dear Hon. J. Karas:

            In this 42 U .S .C § 1983 lawsuit brought by pro se inmate Luis Aramas, he alleges due
    process violations based on a 2015 disciplinary hearing at Sullivan Correctional Facility. The
    Court has scheduled a conference on 11/16 at 10:00 a.m. The undersigned is not available on
    11/16 or 11 / 17 and although the inmate is listed at Sullivan Correctional Facility on the docket,
    he is transferred to Attica Correctional Facility and also cannot be produced on 11/16 for a legal
    call. Hence, Defendants request an adjournment of the initial discovery conference to Wednesday
    11/18 before 11 :45 a.m. or Thursday 11/19 or Friday 11/20.



    Respectfully submitted,               Jf>     {2/'rJ   /-tJcl, .    J#JL     ~J              {ul /   I
                                               /2 o Id        o        JL0l w/Jl -/f»n           (2_q_   a/h
    0. /J    t;UH/44.,

    (anice L. Powers
                                             {J_pJ/r..uxJtvj.,             I   I/ I g')   ;J.o   al:
    Asst. Attorney General                     //: 00 l}fl!l




          44 SOUTH BROADWAY, WHITE PLAINS , NY 10601 • OFFICE: (914) 422-8719 • FAX (914) 422-8706 • AG.NY.GOV
